Exhibit 10.1

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the “Second Amendment”) is made
this 15th day of December, 2016, effective as of January 1, 2017 (the “Effective
Date”), by and between PINNACLE ENTERTAINMENT, INC., a Delaware corporation (the
“Company”), and CARLOS A. RUISANCHEZ, an individual (“Executive”), with respect
to the following facts and circumstances:

RECITALS

The Company and Executive entered into an Employment Agreement on October 13,
2014 (the “Employment Agreement”), with Executive having a base salary of Eight
Hundred Thousand Dollars ($800,000) per year.

On December 16, 2014, effective as of January 1, 2015, the Company and Executive
entered into that certain First Amendment to Employment Agreement (the “First
Amendment” and, together with the Employment Agreement, the “Agreement”).

Effective as of January 1, 2017, the Company and Executive desire to amend the
Agreement to increase Executive’s base salary to Eight Hundred Eighty Thousand
Dollars ($880,000) per year.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:

AMENDMENT

1. Effective as of January 1, 2017, Article 3, Section 3.1 of the Agreement
(Base Salary) is hereby deleted in its entirety and replaced with the following
new Article 3, Section 3.1:

“3.1 Base Salary. In consideration for Executive’s services hereunder, the
Company shall pay Executive an annual base salary at the rate of Eight Hundred
Eighty Thousand Dollars ($880,000.00) per year effective as of January 1, 2017
through the end of the Term; payable in accordance with the Company’s regular
payroll schedule from time to time (less any deductions required for Social
Security, state, federal and local withholding taxes, and any other authorized
or mandated similar withholdings).”

2. Except as modified herein, all other terms of the Agreement shall remain in
full force and effect. In the event of a conflict between the terms of the
Agreement and this Second Amendment, the terms of this Second Amendment shall
apply. No modification may be made to the Agreement or this Second Amendment
except in writing and signed by both the Company and Executive.

 

- 1 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly as of the date first written above.

 

EXECUTIVE       PINNACLE ENTERTAINMENT, INC.

/s/ Carlos A. Ruisanchez

      By:  

/s/ Anthony M. Sanfilippo

Carlos A. Ruisanchez         Anthony M. Sanfilippo,         Chief Executive
Officer

 

- 2 -